Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Yejin Kim (Reg. No. 73,602) on January 17, 2022 to amend the claims, as follows:

    PNG
    media_image1.png
    624
    636
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    806
    636
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    739
    638
    media_image3.png
    Greyscale










    PNG
    media_image4.png
    738
    631
    media_image4.png
    Greyscale










    PNG
    media_image5.png
    818
    626
    media_image5.png
    Greyscale





    PNG
    media_image6.png
    775
    636
    media_image6.png
    Greyscale








    PNG
    media_image7.png
    810
    650
    media_image7.png
    Greyscale







    PNG
    media_image8.png
    736
    645
    media_image8.png
    Greyscale











    PNG
    media_image9.png
    740
    655
    media_image9.png
    Greyscale











    PNG
    media_image10.png
    784
    641
    media_image10.png
    Greyscale








    PNG
    media_image11.png
    780
    643
    media_image11.png
    Greyscale








    PNG
    media_image12.png
    766
    593
    media_image12.png
    Greyscale








    PNG
    media_image13.png
    814
    646
    media_image13.png
    Greyscale






    PNG
    media_image14.png
    694
    647
    media_image14.png
    Greyscale














    PNG
    media_image15.png
    813
    634
    media_image15.png
    Greyscale






    PNG
    media_image16.png
    785
    592
    media_image16.png
    Greyscale






    PNG
    media_image17.png
    736
    666
    media_image17.png
    Greyscale












    PNG
    media_image18.png
    428
    635
    media_image18.png
    Greyscale





REASONS FOR ALLOWANCE

3.	The following is an examiner’s statement of reasons for allowance: Claims 37-66 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 37, 49, 51, 54, 55, and 66.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117